Citation Nr: 0121877	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-45 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a debt in the amount of $9,089 stemming from the 
overpayment of improved pension benefits was properly created 
and calculated.

2.  Entitlement to waiver of recovery of a debt in the amount 
of $9,089 stemming from the overpayment of improved pension 
benefits.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from October 1963 to July 
1965.  The veteran died in July 1972.  The appellant is the 
surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 decision of the Committee on 
Waivers and Compromises of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a waiver of recovery of a debt stemming 
from the overpayment of improved pension benefits.

This case was previously before the Board and was the subject 
of a March 1998 Board decision.  However, that March 1998 
Board decision was vacated and remanded by a July 1999 Order 
of the United States Court of Appeals for Veterans Claims, 
issued pursuant to a July 1999 Joint Motion to Vacate and 
Remand the Board of Veterans' Appeals Decision, and for a 
Stay of Further Proceedings.  The case was again before the 
Board in February 2000 at which time it was remanded for 
additional development pursuant to the Court's Order.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board concludes that further 
assistance is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.   

In August 1991, the claimant was informed of the consequences 
of electing Improved Pension benefits, one of which was 
reduction of such pension on a dollar for dollar basis for 
income increases from any source.  Her election entitled her 
to a monthly pension benefit of $398 per month and was based 
on what was accepted as her reported annual income of $0.  
She was also informed that to determine her monthly 
entitlement, her countable income should be subtracted from 
the maximum annual rate (at that point - $4,780) and to 
divide the remainder by 12. 

Effective from December 1, 1991, the monthly rate was 
increased to $413 based on a cost of living adjustment and 
what was accepted as her reported income of $0.  

The overpayment at issue is for the period from August 1991 
through January 1993.  

The Board observes that record reflects that the claimant 
verified certain income from 1991, notably $197 in interest, 
in a statement dated June 20, 1994.  However, her 
verification of additional income for the period from August 
1991 to April 1994 was not readily identifiable in the claims 
file. 

While the appellant has submitted copies of her income tax 
returns for the period in question, the Board notes an 
apparent paradox on her 1991 Federal Income Tax form 1040, a 
copy of which she provided for consideration of her claim.  
She lists $5,500 in Business Income on schedule C, Profit or 
Loss from Business- but she handwrote "rental" above the 
category for gross receipts or sales; thereafter, she listed 
the cost of the goods sold as $59,356.  Nevertheless, because 
of her handwritten annotation, it is unclear as to whether 
the amount listed was actual rental income or an actual sale 
at substantial loss.  The claimant should be requested to 
clarify whether the $5,500 was from an actual sale or from 
rents. 

In a letter dated July 19, 1994, the RO communicated an 
accounting of the claimant's income for the disputed period 
along with consideration as to unreimbursed medical expenses 
for the respective years.  How the figures were arrived at is 
not entirely clear.  

The Board additionally observes that at some point during the 
pendency of the claim the appellant had judgments against her 
somewhat in excess of $35,000, and, apart from such 
judgments, she also reported owing additional amounts.  

In a statement dated in January 1995, the claimant indicated 
that she had a real estate broker's license and that she 
employed one or more real estate salesmen.  The records 
reflect that her business carried over a net operating loss 
in excess of $180,000 from 1990, compounded with additional 
losses for the annual periods at issue on this appeal.  

According to a financial status report (FSR) dated in January 
1995, the claimant reported that she had "signed over 
everything that I did own to my children."  

In June 1998, the claimant borrowed $150,000 against her 
residence, a property which apparently at some point was also 
being depreciated on her income taxes.  The Board notes that 
the record indicates the absence of any incumbrance 
whatsoever against the realty prior to the $150,000 loan.  

In January 2000, she filed a FSR indicating current monthly 
mortgage payments of $1,261 and, together with other 
miscellaneous expenses, total monthly expenses in excess of 
$1,500.  However, she also reported a monthly net income of 
only $898.  Notwithstanding, she reported no debts or unpaid 
balances owed or amounts past due to any creditors (from 
which the Board concludes that her previously reported debts 
have been satisfied).  She reported no cash in any bank, no 
other assets and cash on hand of merely $12.  A loan status 
statement from her mortgage lender from June 2000 noted the 
absence of any past due payments to that lender.  The Board 
notes too that even if the proceeds of the 1998 mortgage were 
to have been applied against her outstanding debts, a 
considerable amount of money remains unaccounted for.  

The record reflects that substantial sums of money were 
changing hands and the most recent FSR appears to be 
mathematically irreconcilable.  The claimant's son has 
provided a statement dated in July 2001 to the effect that he 
helps pay the claimant's mortgage and other bills but, in 
light of the potentially vast amounts at issue, his statement 
does not go very far in resolving discrepancies.  

Additionally, the claimant's representative presses an 
interesting argument that seems to fly in the face of 
established authority.  He argues that because the Board 
previously found, in its March 1998 decision, that the 
claimant had not been guilty of bad faith that the doctrine 
of "the law of the case" precludes such a finding after the 
Board's decision was vacated by the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  Some 
brief legal research reveals that: 

The purpose of the law of the case is "to 
'maintain consistency and avoid 
reconsideration of matters once decided during 
the course of a single continuing lawsuit.'"  
Devilla v. Schriver, 245 F.3d 192, 2001 WL 
332617 (2d Cir. 2001) (quoting 18 Wright, 
Miller & Cooper, Federal Practice and 
Procedure § 4478 at 788).  Unlike the 
doctrines of res judicata and collateral 
estoppel, the law of the case, "'merely 
expresses the practice of the courts generally 
to refuse to reopen what has been decided.'"  
Devilla, 2001 WL 332617 (quoting Messenger v. 
Anderson, 225 U.S. 436, 444, 32 S. Ct. 739, 56 
L. Ed. 1152 (1912)); see North River Ins. Co. 
v. Philadelphia Reinsurance Corp., 63 F.3d 
160, 164 (2d Cir. 1995).  "It is, 'at best, a 
discretionary doctrine.'"  Devilla, 2001 WL 
332617 (quoting United States v. Williams, 205 
F.3d 23, 24 (2d Cir. 2000) 

[W]here a court has vacated an earlier order, 
the doctrine of the law of the case no longer 
applies.  See Johnson v. Board of Ed., 457 
U.S. 52, 53-54, 102 S. Ct. 2223, 72 L. Ed. 2d 
668 (1982) ("Because we have vacated the Court 
of Appeals' judgments. . . the doctrine of the 
law of the case does not constrain either the 
District Court or. . . the Court of 
Appeals."); Dorsey v. Continental Casualty 
Co., 730 F.2d 675, 678 (11th Cir. 1984) 
("Where a judgment is vacated for a new 
determination, findings previously made that 
are integral to that judgment are likewise 
vacated and are thus not subject to the law of 
the case doctrine."). . . .  Indeed, "a 
vacated judgment has no preclusive force 
either as a matter of collateral or direct 
estoppel or as a matter of the law of the 
case."  No East-West Highway Committee, Inc. 
v. Chandler, 767 F.2d 21, 24 (1st Cir. 1985).

Schwartz v. Chan, 142 F. Supp. 2d 325, 329-330 (E.D.N.Y. 
2001).

Under the circumstances and because of the necessity for 
additional evidentiary development, the Board considers that 
doctrine of the "law of the case" is entirely unsuitable 
for the case at hand.  Consequently, before the principles of 
equity and good conscience may be considered in examining 
waiver, it must be determined that there existed in 
connection with the creation of any given overpayment the 
indication of bad faith on her part.  See 38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.963(a). 

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the appellant's claim is a 
fully informed one, that due process considerations have been 
fulfilled and to ensure that the VA has met its duty to 
assist the in developing the facts pertinent to this appeal, 
the case is REMANDED for the following:  

1.  Calculations of the claimant's 
income, and the underlying factual basis 
for them, should be incorporated into the 
proper VA file.  In making these 
calculations, the RO should preferably 
use only the verified income information 
provided by the appellant.  Reference 
should not be made to protected income 
tax information contained in any 
necessarily reconstructed income 
verification match (IVM) file unless 
unavoidable and only after appropriate 
steps are taken to verify the income 
information with the appellant; all 
proper safeguards for this protected 
information must be employed.  See M21- 
1, Part IV, Ch. 31.

2.  The appellant should be requested to 
account for all proceeds from the 
$150,000 loan that she obtained in 1998.

3.  In addition to accounting for any 
other assets transferred to her children, 
the appellant should be requested to 
furnish the details of any formal or 
informal transfer of her real estate 
business, to include whether and/or what 
consideration was exchanged, and the 
name(s) under which the real estate 
business currently trades and the names 
of all current owners and or stockholders 
as well as all owners and/or stockholders 
in the chain of title and their 
relationship, if any, to the claimant.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above including any additional 
development warranted pursuant to the 
requirements of the Veterans Claims 
Assistance of Act of 2000, the RO should 
review the expanded file.  Thereafter, 
the RO should readjudicate the issues in 
appellate status to include whether there 
is evidence of fraud, misrepresentation, 
or bad faith on the part of the 
appellant.  

If the determination remains adverse to 
the claimant, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the claimant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




